United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30612
                           Summary Calendar



CURTIS GORDON,

                                      Petitioner-Appellant,

versus

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                      Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 03-CV-1120-T
                        --------------------

Before   GARWOOD, JOLLY, and JONES, Circuit Judges.

PER CURIAM:*

     Curtis Gordon, Louisiana prisoner # 80114, was convicted by

a jury of second degree murder in 1975 and was sentenced to life

imprisonment.    Gordon seeks a certificate of appealability (COA)

to appeal the district court’s order transferring his successive

28 U.S.C. § 2254 application to this court.

     We must examine the basis of our jurisdiction sua sponte

if necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.

1987).   An order transferring a successive 28 U.S.C. § 2254

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30612
                                 -2-

application to the court of appeals is a non-appealable

interlocutory order.   See Brinar v. Williamson, 245 F.3d 515,

516-18 (5th Cir. 2001).   This court is without jurisdiction to

consider Gordon’s appeal.   Accordingly, Gordon’s motion for a

COA is DENIED, and the appeal is DISMISSED for lack of

jurisdiction.

     MOTION DENIED; APPEAL DISMISSED.